Citation Nr: 0423933	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 18, 1997, 
for the award of special monthly compensation (SMC) for loss 
of use of a creative organ.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision issued in May 1998 by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, awarded SMC 
for loss of use of a creative organ effective from July 18, 
1997.  

The veteran testified at a personal hearing before a hearing 
officer and at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Las Vegas, Nevada, in 
August 1999 and December 2000, respectively.  Copies of the 
transcripts are associated with the claims file.  At the 
videoconference hearing, the veteran withdrew his appeals 
with regard to all other pending issues except for the issue 
described above.  38 C.F.R. § 20.204 (2003).

In February 2001, the Board remanded the case to the RO to 
adjudicate the veteran's intertwined claim of clear and 
unmistakable error (CUE) in the rating actions of December 
1976 and May 1977 in failing to award SMC for loss of use of 
a creative organ.  In a May 2002 rating decision, the RO 
determined that CUE had not been made in those rating actions 
and no revision was warranted for failure to address the 
issue of SMC due to loss of use of a creative organ.  In 
compliance with the Board's remand, the RO notified the 
veteran of that decision and his appellate rights.  As the 
veteran did not file a notice of disagreement (NOD) within 
one year of notification, the May 2002 rating decision became 
final.  38 C.F.R. § 20.1103 (2003).  

In February 2001, the Board remanded the case to the RO.  The 
case now is before the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  On November 8, 1976, the RO received the veteran's 
original claim for service connection for residuals of 
transurethral resections of the prostate (TURP), which 
reasonably raised an original claim for SMC for loss of use 
of a creative organ.

2.  An August 1971 semen analysis revealed motility of 10 to 
15 percent, abnormal forms of 5 to 10 percent and sperm count 
of 1 million per milliliter following a 1964 TURP; subsequent 
service medical records show the veteran's prostate was 
removed during a September 1971 TURP and that the veteran was 
informed that the operation usually resulted in functional 
sterility, that is, loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an effective date of November 1, 1976, for 
the grant of SMC based on the loss of use of a creative organ 
have been met.  38 U.S.C.A. § 5110 (West 2002);38 C.F.R. §§ 
3.105(a), 3.350, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In August 
2001, VA issued regulations to implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue on appeal, the Board 
concludes that the VCAA does not preclude adjudication of the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in granting the appellant's 
claim for an effective of November 1, 1976, the day after 
discharge from service, for the grant of SMC based on the 
loss of use of a creative organ, and as such this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  See 
38 C.F.R. § 3.350 (1976, 2003).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1976, 2003).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (1976, 2003). 

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1976, 2003).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2003).  The effective date of a grant of disability 
compensation based on a grant of service connection, 
including SMC, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

B.  Analysis

Service medical records from the veteran's twenty years of 
service show continuing treatment for prostatitis  beginning 
in 1963 with the veteran undergoing two TURPs, one in 1964 
and the last in September 1971.  Prior to the last TURP, an 
August 1971 semen analysis revealed motility of 10 to 15 
percent, abnormal forms of 5 to 10 percent and sperm count of 
1 million per milliliter.  Subsequent service medical records 
show that the veteran's prostate was removed during a 
September 1971 TURP and that the veteran was informed that 
the operation usually resulted in functional sterility.  

On November 8, 1976, the veteran submitted a VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service, claiming service connection for 
residuals of a TURP performed in September 1971.  In a 
December 1976 rating decision, the RO, in pertinent part, 
grant service connection for residuals of transurethral 
resection of the prostate and assigned an initial 20 percent 
rating, effective the day after service discharge, November 
1, 1976.  In February 1977, the veteran filed an NOD with the 
assigned rating because it was based on a review of his 
service medical records; he asked for a VA examination.  At 
an April 1977 VA examination, the veteran reported that he 
was unable to father children due to chronic prostatitis 
caused by parachute jumps between 1958 and 1960 and cross-
country Jeep and 3/4 -ton truck travel; that he had had 
recurrent prostate gland infections requiring repetitive 
TURPs in 1964 and 1971, which necessitated prolonged 
recuperation and convalescence; and that he still had 
occasional swelling of the left testicle, hematuria and 
dysuria.  There was some pain noted on palpation.  The 
diagnoses included residuals of prostatitis with subsequent 
two TURPs, considerably symptomatic.  In a May 1977 rating 
decision, the RO confirmed the initial 20 percent rating for 
residuals of transurethral resection of the prostate.  A 
September 1995 VA Agent Orange examination report included a 
diagnosis of benign prostatitis hypertrophy, noting prostate 
+1 enlarged, post TURP.  

On July 18, 1997, the RO received the veteran's claim for 
loss of a creative organ (that is, retrograde ejaculation).  
At a November 1997 VA examination, the veteran reported that 
he had his first TURP in January 1964 and was hospitalized 
for two to three weeks due to a postoperative infection.  He 
had his second TURP in September 1971 and again was 
hospitalized for a longer period of time due to a 
postoperative infection.  The veteran stated that he was 
impotent following surgery and was still impotent and was not 
able to have children because of the TURPs.  He also 
indicated that he was unable to get an erection or ejaculate 
and that he no longer had intercourse.  The diagnosis was 
status post TURP times 2, residuals.  The examiner stated 
that he had no medical records to review.  In an April 1998 
rating decision, issued in May 1998, the RO, in pertinent 
part, granted SMC for loss of use of a creative organ from 
July 18, 1997, the date of claim, noting that the veteran had 
reported impotence since his initial surgery and an inability 
to participate in sexual intercourse.  The RO added that, 
while there was no evidence of testing for impotence and 
resolving all reasonable doubt in the veteran's favor, the 
nature of the surgery and subsequent complaints met the 
requirements for entitlement.  The veteran filed an NOD with 
respect to the assigned effective date.  

At RO and Board videoconference hearings held in Las Vegas, 
Nevada, the veteran testified that he had never fathered a 
child although he had been married since 1968; that before 
the September 1971 TURP, a semen count was found to be very, 
very low, extremely low to the degree that conception would 
be a practical impossibility; that his sperm was irregular in 
character such that, if conception had been at all possible, 
it was questionable whether birth defects might not be a 
problem; and that an inability to conceive had always been a 
residual of his TURPs.  The veteran added that he had thought 
that VA had addressed this inability in the initial 20 
percent rating and that it was not until 1997 that he 
discovered that there was SMC that should have been paid 
since November 1, 1976.  Since he had asked for compensation 
for his TURP residuals, VA should have also considered his 
original claim as a claim for SMC for loss of use of a 
creative organ since the veteran has been sterile since his 
two TURPs.   

Based on the foregoing and resolving the benefit of the doubt 
in the veteran's favor, the Board finds that an effective 
date of November 1, 1976, for the grant of SMC for loss of 
use of a creative organ, is warranted.

The Board finds that service medical records from 1971 and 
1972 reflect functional sterility, that is, loss of use of a 
creative organ due to the veteran's chronic prostatitis and 
surgeries (TURPs) performed in 1964 and 1971.  See 38 C.F.R. 
§ 3.350(a)(1)(c)(ii) (1976, 2003).  Thus, service medical 
department records show date of entitlement was prior to the 
veteran's discharge from service.  

The Board also finds that a formal service-
connection/compensation claim received by the RO on November 
8, 1976, for residuals of TURPs underwent by the veteran in 
service, should be construed as the date of receipt of a 
claim for SMC for loss of use of a creative organ.  See 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 1998) 
(holding that the VA should give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  This is particularly so in light of the veteran's 
report at his April 1977 VA examination that he could not 
father any children after his in-service TURPs and service 
medical records confirming this.  The veteran was discharged 
from service on October 31, 1976.  Thus, as an original claim 
filed within one year of discharge from service, the earliest 
date for which entitlement to service connection/SMC could be 
granted is the day following service discharge, or November 
1, 1976.  See 38 C.F.R. § 3.400(b)(2).  

An effective date earlier than November 1, 1976, the day 
following service discharge, is not warranted, since the 
veteran was on active duty.  See 38 C.F.R. 
§ 3.400.  Moreover, the veteran does not contend that an 
effective date prior to November 1, 1976 should be granted.  
Therefore, an effective date of November 1, 1976 for the 
grant of SMC for loss of a creative organ, is awarded.


ORDER

An effective date of November 1, 1976, for the grant of SMC 
for loss of use of a creative organ, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



